Citation Nr: 0526167	
Decision Date: 09/23/05    Archive Date: 10/05/05

DOCKET NO.  04-00 137A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for a psychiatric disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

P. Olson, Associate Counsel


INTRODUCTION

The veteran had active military service from May 1963 to June 
1968.

This matter comes before the Board of Veterans' Appeals 
(Board or BVA) on appeal from an August 2003 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Cleveland, Ohio.

In August 2005, the veteran testified at a videoconference 
hearing before the undersigned Veterans Law Judge.  A 
transcript of that hearing is of record.

The Board notes that the veteran was diagnosed with PTSD in 
March 2003.  The veteran complained that he was having 
flashbacks and nightmares about Vietnam.  It is not apparent 
whether or not the veteran wishes to make a claim for service 
connection for PTSD; therefore, this matter is referred to 
the RO for appropriate action.   


FINDING OF FACT

A chronic acquired psychiatric disorder was not present 
during service or for several years thereafter, and it was 
not caused by any incident of service.


CONCLUSION OF LAW

An acquired psychiatric disorder was not incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 1110, 
1112 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2004).




REASONS AND BASES FOR FINDING AND CONCLUSION

VA has a duty to assist the veteran in the development of 
facts pertinent to his claims.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
This law redefines the obligations of VA with respect to the 
duty to assist and includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim of VA benefits.

VA has a duty to notify the veteran and his representative, 
if any, of any information and evidence needed to 
substantiate and complete a claim.  38 U.S.C.A. §§ 5102, 
5103; 38 C.F.R. § 3.159(b).  VA also has a duty to assist the 
veteran in obtaining evidence necessary to substantiate the 
claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

The United States Court of Appeals for Veteran Claims' 
(Court's) decision in Pelegrini v. Principi, 18 Vet. App. 112 
(2004) held, in part, that a VCAA notice, consistent with 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), must:  (1) inform 
the claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) also 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  The Court 
further noted in Pelegrini that a VCAA notice as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim of VA benefits.  

In March 2003, the RO sent a letter to the veteran advising 
him what evidence was required to substantiate his claims.  
The letter also asked the veteran to submit certain 
information.  In accordance with the requirements of the 
VCAA, the letter informed the veteran what evidence and 
information VA would be obtaining and what evidence the 
veteran still needed to provide.  The letter explained that 
VA would attempt to obtain evidence such as medical records, 
employment records, or records from other Federal agencies.  
While the March 2003 notice letter did not specifically 
advise the veteran to provide any evidence in his possession 
that pertains to his claim, he was informed to either send 
information describing additional evidence or to send the 
evidence itself to VA.  The Board finds that the veteran was 
sufficiently put on notice as to the need for any available 
evidence to be received by VA and associated with the claims 
file, whether the evidence was in his possession, obtained by 
him, or obtained by VA.  In addition the Board notes that the 
March 2003 notice letter, which preceded the August 2003 
rating decision, satisfies the timing element of the 
Pelegrini decision for the veteran's claim on appeal.  
Therefore, notwithstanding Pelegrini, to decide the appeal 
would not be prejudicial to the veteran.  

With respect to VA's duty to assist the veteran, the RO 
obtained the veteran's service medical records and VA 
treatment records.  Further, the veteran was afforded a VA 
examination in connection with his claim.  The veteran has 
not referenced any unobtained evidence that might aid his 
claim or that might be pertinent to the bases of the denial 
of his claim.  As such, the Board finds that VA has done 
everything reasonably possible to assist the veteran.  In the 
circumstances of this case, additional efforts to assist him 
in accordance with the VCAA would serve no useful purpose.  

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in active military service.  38 U.S.C.A. § 1110; 38 
C.F.R. § 3.303.  In order to warrant service connection, 
there must be (1) medical evidence of a current disability; 
(2) medical evidence, or in certain circumstances, lay 
evidence of in-service occurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between an in-
service injury or disease and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999).  

Service connection for certain chronic diseases, including 
psychoses, will be presumed if they are manifest to a 
compensable degree within the year after active service.  38 
U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.

The competent medical evidence of record shows that the 
veteran is currently diagnosed with dysthymia and chronic 
depression.  Thus, medical evidence of a current chronic 
disability is shown by the evidence of record.  

The service medical records document that in February 1968 
the veteran underwent psychiatric evaluation at the Naval 
Hospital where the provisional diagnosis was schizoid 
personality coupled with acute situational maladjustment 
reaction.  In addition, the veteran's diagnosis of schizoid 
personality was reportedly manifested by poor interpersonal 
relationships and autistic thinking and impulsivity.  The 
consultation sheet noted that from the time of his marriage 
in 1966 the veteran had gone UA three times and had serviced 
two sentences in the brig.  The veteran also reported that 
the voice of his deceased mother-in-law told him to get out 
of the Navy or go UA.  At the time the veteran was referred 
for psychiatric evaluation, he denied all symptoms of 
psychosis but appeared quite schizoid with evidence of poor 
judgment in past.  It was recommended that the veteran be 
separated from the service by reason of unsuitability.  Thus, 
there is medical evidence that shows that the veteran 
suffered from psychiatric problems during service.  However, 
there is no evidence that he suffered from depression or 
dysthymia during service.  In addition, the Board notes that 
personality disorders are not diseases or injuries for 
compensation purposes and disability resulting from them may 
not be service connected. 38 C.F.R. § 4.127. 

Further, there is no competent medical evidence of record 
that links the veteran's current psychiatric disorders of 
depression and dysthymia to any incident of service.  At the 
June 2003 VA examination, the examiner stated that the 
veteran had been having a chronic depression since 1970.  The 
examiner noted that the veteran was diagnosed while in the 
military with schizoid personality disorder and that 
according to the literature, there was no information that 
someone with schizoid personality disorder would develop 
depression and that the schizoid personality seemed to be a 
different diagnostic entity apart from the depression the 
veteran was facing.  

Although the veteran contends that his depression and 
dysthymia are related to his service, as a layman he is not 
competent to offer opinions on medical causation and, 
moreover, the Board may not accept unsupported lay 
speculation with regard to medical issues.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).  As there is no 
competent medical evidence that links the currently diagnosed 
depression and dysthymia to service, service connection for 
depression, dysthymia, or another acquired psychiatric 
condition must be denied. 38 U.S.C.A. § 1110; 38 C.F.R. § 
3.303.

As the preponderance of the evidence is against the claim, 
the benefit of the doubt doctrine is not applicable.  38 
U.S.C.A. 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

Entitlement to service connection for a psychiatric disorder 
is denied.



	                        
____________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


